Action to recover damages for an alleged breach of a contract to purchase the stock of an undertaker’s establishment in Auburn. The plaintiff claimed that the defendant agreed to purchase the stock for $2500 and paid him $100 "in earnest to bind the bargain,” the balance to be paid in one week. The defendant contended that he made no contract to purchase the stock but that the $100 paid by him to the plaintiff was for the purpose of obtaining an option to purchase the stock within one week for $2500, and that he exercised his right not to purchase the stock and forfeited the $100 paid. Verdict for defendant. The plaintiff moved for a new trial.Motion overruled.